Exhibit 10.1
STOCK REPURCHASE AGREEMENT
     This Stock Repurchase Agreement (the “Agreement”) is entered into as of
April 26, 2010, by and among Everest Special Situations Fund L.P., a Delaware
limited partnership (the “Everest Fund”), Maoz Everest Fund Management Ltd., an
Israeli corporation (the “General Partner”), Elchanan Maoz, individually
(“Mr. Maoz”), and Simon Worldwide, Inc., a Delaware corporation (the “Company”).
     WHEREAS, the Everest Fund is the beneficial owner of 3,589,201 shares of
common stock, $0.01 par value per share, of the Company (the “Repurchased
Shares”);
     WHEREAS, the Everest Fund desires to sell the Repurchased Shares to the
Company, and the Company desires to purchase the Repurchased Shares from the
Everest Fund;
     NOW THEREFORE, therefore, in consideration of the premises and the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Purchase and Sale. At the Closing (as defined below), the Company shall
purchase from the Everest Fund, and the Everest Fund shall sell to the Company,
all right, title and interest in and to the Repurchased Shares, free and clear
of any lien, pledge, charge, security interest, restriction or encumbrance of
any kind (collectively, a “Lien”).
     2. Purchase Price and Payment. At the Closing, the Company shall pay to the
Everest Fund, as full consideration for the Repurchased Shares, an amount of One
Million Two Hundred Fifty-Six Thousand Two Hundred Twenty and 35/100 Dollars
($1,256,220.35) (the “Aggregate Purchase Price”), such amount being $0.35
multiplied by the number of Repurchased Shares, to be paid by check of the
Company or wire transfer of immediately available funds to an account designated
in writing by the Everest Fund to the Company prior to the Closing.
     3. The Closing. The closing (the “Closing”) for the consummation of the
purchase and sale of the Repurchased Shares contemplated by this Agreement shall
take place at the offices of the Company on the date hereof. At the Closing and
upon receipt of the Aggregate Purchase Price, the Everest Fund shall deliver to
the Company the following:
          (a) An irrevocable letter of direction directing the Company’s
transfer agent to transfer the Repurchased Shares to the Company.
          (b) An executed copy of the general release, a copy of which is
attached hereto as Exhibit A (the “Release”).





--------------------------------------------------------------------------------



 



     4. Everest Representations. Each of the Everest Fund, the General Partner
and Mr. Maoz, on a joint and not several basis, hereby represents and warrants
to the Company that each of the following statements is true and correct as of
the Closing:
          (a) Shares. The Everest Fund is the lawful record and beneficial owner
of the Repurchased Shares and has not made any assignment or transfer, has not
permitted any Lien, and has not granted any purchase option or other contingent
right of acquisition, with respect to all or any part of the Repurchased Shares.
The sale of such Repurchased Shares to the Company pursuant to this Agreement
will transfer to the Company legal and valid record and beneficial ownership
thereof, free and clear of all Liens. Other than the Repurchased Shares, neither
the Everest Fund, the General Partner, Mr. Maoz, nor any entity affiliated with
any of the foregoing has any beneficial interest in or right to acquire any
shares of the capital stock of the Company.
          (b) Authority; Validity and Enforceability. Each of the Everest Fund,
the General Partner and Mr. Maoz has full power and authority and has taken all
action required on its part necessary to permit it to execute and deliver this
Agreement and the Release, and to perform its obligations contemplated hereby
and thereby.
          (c) Information. Each of the Everest Fund, the General Partner and
Mr. Maoz has had such opportunity as it has deemed adequate to obtain from
management of the Company such information about the business, operations,
financial condition and prospects of the Company as is necessary for it to
evaluate the merits and risks of the Company. Each of the Everest Fund, the
General Partner and Mr. Maoz acknowledges that such information is satisfactory
and complete, and further acknowledges that, except as expressly set forth
herein, no representations or warranties of any kind or character have been made
to it by the Company, or by any of the Company’s officers, directors, employees,
agents, representatives or attorneys, to induce the execution of this Agreement
and/or the Release.
          (d) Accredited Investor. The Everest Fund is an “accredited investor”
as such term is defined in Regulation D promulgated under the Securities Act of
1933, as amended.
     5. Company Representations. The Company hereby represents and warrants that
each of the following statements is true and correct as of the Closing:
          (a) Organization; Existence and Good Standing. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware.
          (b) Authority; Enforceability. The Company has all requisite corporate
power and authority to execute and deliver this Agreement, to consummate the
purchase and sale of the Repurchased Shares and the other transactions
contemplated hereby and to perform all the terms and conditions hereof to be
performed by it. The execution, delivery and performance of this Agreement by
the Company and the

2



--------------------------------------------------------------------------------



 



transactions contemplated hereby have been duly authorized and approved by all
requisite corporate action by the Company. This Agreement has been duly executed
and delivered by the Company. This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company, in accordance with
its terms (except as may be limited by bankruptcy, insolvency or similar laws of
general application).
          (c) No Violations. The execution and delivery of this Agreement by the
Company does not and will not, and the performance and compliance with the terms
and conditions hereof and thereof by the Company and the consummation of the
transactions contemplated hereby and thereby by the Company does not and will
not require consent, advance notice, any material filing, authorization or
approval under, violate, breach or conflict with any provision of, cause a
default under, result in acceleration of, create in any party the right to
accelerate, terminate or modify in any manner, or give rise to any new or
additional obligations under any certificate of incorporation, articles of
incorporation or association, by-laws, limited liability company agreement, or
limited partnership agreement or other agreement that establish the legal
personality of a person or affect the rights of any equity holders therein of
the Company, or any material agreement or instrument to which the Company is a
party that would prevent the consummation of the transactions contemplated by
this Agreement.
     6. Everest Covenants.
          (a) Further Assurances. From and after the date hereof, and when
requested by the Company, each of the Everest Fund, the General Partner and
Mr. Maoz will, without further consideration, execute and deliver all such
instruments of conveyance and transfer and will take such further actions as the
Company may reasonably deem necessary or desirable in order to transfer the
Repurchased Shares to the Company and to carry out fully the provisions and
purposes of this Agreement.
          (b) Standstill. The Everest Fund, the General Partner and Mr. Maoz
agree that, for a period of two years from the date of this Agreement, neither
they nor any of their direct or indirect subsidiaries or affiliates shall,
without the prior written consent of the Company: (i) acquire, offer to acquire,
or agree to acquire, directly or indirectly, by purchase or otherwise, any
voting securities or direct or indirect rights to acquire any voting securities
of the Company or any subsidiary thereof, or of any successor to or person in
control of the Company, or any assets of the Company or any subsidiary or
division thereof or of any such successor or controlling person; (ii) make, or
in any way participate in, directly or indirectly, any “solicitation” of
“proxies” (as such terms are used in the rules of the Securities Exchange
Commission) to vote, or seek to advise or influence any person or entity with
respect to the voting of, any voting securities of the Company; (iii) make any
public announcement with respect to, or submit a proposal for, or offer of (with
or without conditions) any extraordinary transaction involving the Company or
its securities or assets; or (iv) form, join or in any way participate in a
“group” (as such term is defined in Section 13 (d)(3) of the Securities Exchange
Act of 1934, as amended) in connection with any of the foregoing.

3



--------------------------------------------------------------------------------



 



     7. Entire Agreement. This Agreement and the Release are the entire
agreement between the Company and the Everest Fund, the General Partner and
Mr. Maoz relating to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter. This Agreement
may be modified only by a written agreement signed by each of the parties
hereto.
     8. Survival. All covenants, representations and warranties made by the
parties herein, or in any instrument or other writing provided for herein, shall
survive the execution of this Agreement, the Closing and the delivery of the
Repurchased Shares to the Company.
     9. Acknowledgement. Each of the Everest Fund, the General Partner and
Mr. Maoz has been advised to consult with an attorney before signing this
Agreement and the Release. Each of the Everest Fund, the General Partner and
Mr. Maoz acknowledges that it has carefully read and fully understands all the
provisions of this Agreement and the Release, and that he or it is signing each
voluntarily.
     10. Interpretation. The language of all parts of this Agreement and the
Release shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties to this Agreement.
The terms of this Agreement and the Release are severable, and if for any reason
any part of this Agreement shall be found to be unenforceable, the remaining
terms and conditions shall be enforced in full.
     11. Miscellaneous. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. If any party waives any
breach of any provision of this Agreement, such party shall not thereby be
deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement. This Agreement shall take effect as an
instrument under seal and shall be governed and construed in accordance with the
internal laws of the State of Delaware, without regard to its choice-of-law
provisions. This Agreement may be executed in any number of counterparts,
including facsimile counterpart signature pages, each of which shall be deemed
to be an original but all of which together shall constitute one and the same
instrument.
     12. Remedies. Each of the parties to this Agreement acknowledges that the
remedies at law of the parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party,
without posting any bond, and in addition to all other remedies that may be
available, will be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available.
[ The remainder of this page is intentionally left blank. ]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as a sealed
instrument as of the date first above written.

          SIMON WORLDWIDE, INC.
      By:   /s/ Terrence J. Wallock         Name:   Terrence J. Wallock       
Title:   Secretary and General Counsel        EVEREST SPECIAL SITUATIONS FUND
L.P.
      By:   Maoz Everest Fund Management Ltd.         General Partner           
By:   /s/ Elchanan Maoz         Name:   Elchanan Maoz        Title:   CEO       
MAOZ EVEREST FUND MANAGEMENT LTD.
      By:   /s/ Elchanan Maoz         Name:   Elchanan Maoz        Title:   CEO 
      /s/ Elchanan Maoz       Elchanan Maoz, Individually             

[Signature Page to Repurchase Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A
RELEASE AGREEMENT
     Release Agreement, dated as of April 26, 2010, by and between Everest
Special Situations Fund L.P., Maoz Everest Fund Management Ltd., Elchanan Maoz
(collectively, the “Everest Parties”) and Simon Worldwide, Inc., a Delaware
corporation (the “Company”).
     WHEREAS, the Everest Parties and the Company have entered into a Stock
Repurchase Agreement, dated as of the date hereof (the “Repurchase Agreement”),
pursuant to which the Company shall repurchase the 3,589,201 shares of common
stock, $0.01 par value per share, of the Company owned by Everest Special
Situations Fund L.P. (the “Repurchased Shares”);
     WHEREAS, the execution and delivery of this Release Agreement is required
as a condition to the consummation of the transactions contemplated by the
Repurchase Agreement, the consummation of which shall provide valuable benefits
to each of the Everest Parties;
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, Everest agrees as follows:
     1. Release. In consideration of the foregoing, each of the Everest Parties,
together with his or its successors and assigns and their respective officers,
directors, stockholders, members, partners, corporate affiliates, subsidiaries,
parent companies, agents, employees and heirs (hereinafter “Everest”), hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its successors and assigns and their respective officers,
directors, stockholders, corporate affiliates, subsidiaries, predecessor
companies, agents and employees (each in their individual and corporate
capacities) (hereinafter, the “Simon”) from any and all claims, charges,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities and expenses (including reasonable
attorneys’ fees and costs) of every kind and nature which Everest had or now has
against Simon.
     2. Miscellaneous. Each of the Everest Parties has been advised to consult
with an attorney before signing this Release Agreement. Each of the Everest
Parties acknowledges that he or it has carefully read and fully understands all
the provisions of this Release Agreement, and that each of them is signing this
Release Agreement voluntarily. The language of all parts of this Release
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. The terms of this
Release Agreement are severable, and if for any reason any part of this Release
Agreement shall be found to be unenforceable, the remaining terms and conditions
shall be enforced in full. This Release Agreement shall be binding upon and
inure to the benefit of each of the parties hereto, and their successors and
assigns. This Agreement shall take effect as an instrument under seal and shall
be governed and construed in accordance with the internal laws of the State of
Delaware, without regard to its choice-of-law provisions. This Agreement may be
executed in any number of counterparts, including facsimile counterpart
signature pages, each of which shall be

 



--------------------------------------------------------------------------------



 



deemed to be an original but all of which together shall constitute one and the
same instrument.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as a sealed
instrument as of the date first above written.
EVEREST SPECIAL SITUATIONS FUND L.P.

                By:   Maoz Everest Fund Management Ltd.         General Partner 
            By:   /s/ Elchanan Maoz         Name:   Elchanan Maoz       
Title:   CEO        MAOZ EVEREST FUND MANAGEMENT LTD.
      By:   /s/ Elchanan Maoz         Name:   Elchanan Maoz        Title:   CEO 
      /s/ Elchanan Maoz       Elchanan Maoz, Individually             

 